 


110 HR 403 IH: Disabled Veteran Housing Simplification Act of 2007
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 403 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Ms. Carson (for herself, Mr. Israel, Mr. Clay, Ms. Corrine Brown of Florida, Mrs. Maloney of New York, Mr. Filner, Ms. Lee, Mr. Hare, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 12(c) of the United States Housing Act of 1937 to exempt residents of public housing who are determined by the Veterans Administration to be permanently and totally disabled from the requirement to perform community service. 
 
 
1.Short titleThis Act may be cited as the Disabled Veteran Housing Simplification Act of 2007. 
1.Exemption from community service requirementSubsection (c)(2) of section 12 of the United States Housing Act of 1937 (42 U.S.C. 1437j(c)(2)) is amended—
(1)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and
(2)by inserting after subparagraph (B) the following new subparagraph:

(C)has been determined by the Secretary of Veterans Affairs to be permanently and totally disabled for purposes of chapter 15 of title 38, United States Code, and who is unable to comply with the requirement under paragraph (1), or is a primary caretaker of such individual;. 
 
